Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.



Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.


Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 3/30/2021, 4/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Continuity 
4.         The instant application is a continuation of PCT/CN2019/101104, which in turn draws foreign priority from CN201811160480.2 filed 9/30/2018.  


Reasons for Allowance
5.	A Notice of Allowance was previously issued on 3/19/2021.  A Request for Continued Examination was filed on 3/30/2021 which included two additional Information Disclosure Statements for consideration.  

Upon further search and consideration, including consideration of the filed Information Disclosure Statements, Applicant’s claims remain in condition for allowance for the reasons previously stated in Notice of Allowance of 3/19/2021.



Conclusion
6.       The following art not relied upon is made of record:
US patent 8630422 teaches a fully homomorphic encryption scheme based on a bootstrappable encryption scheme.
USPGPUB 20130170640 teaches a fully homomorphic encryption scheme by Craig Gentry.


7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS  HO/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494